19-22312-rdd         Doc 317        Filed 04/12/19 Entered 04/12/19 20:31:23                      Main Document
                                                  Pg 1 of 18


    Stephen E. Hessler, P.C.                                        James H.M. Sprayregen, P.C.
    Marc Kieselstein, P.C.                                          Ross M. Kwasteniet, P.C. (admitted pro hac vice)
    Cristine Pirro Schwarzman                                       Brad Weiland (admitted pro hac vice)
    KIRKLAND & ELLIS LLP                                            John R. Luze (admitted pro hac vice)
    KIRKLAND & ELLIS INTERNATIONAL LLP                              KIRKLAND & ELLIS LLP
    601 Lexington Avenue                                            KIRKLAND & ELLIS INTERNATIONAL LLP
    New York, New York 10022                                        300 North LaSalle Street
    Telephone:       (212) 446-4800                                 Chicago, Illinois 60654
    Facsimile:       (212) 446-4900                                 Telephone:      (312) 862-2000
                                                                    Facsimile:      (312) 862-2200

    Proposed Counsel to the Debtors and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                )
    In re:                                                      )         Chapter 11
                                                                )
    WINDSTREAM HOLDINGS, INC., et al.,1                         )         Case No. 19-22312 (RDD)
                                                                )
                                       Debtors.                 )         (Jointly Administered)

                                AGENDA FOR SECOND DAY HEARING


    Time and Date of Hearing: April 16, 2019, at 10:00 a.m. (prevailing Eastern Time)

    Location of Hearing:              The Honorable Judge Robert D. Drain
                                      United States Bankruptcy Court for the Southern District of New York
                                      300 Quarropas Street
                                      White Plains, New York 10601
    Copies of Motions:                A copy of each pleading can be viewed on the Court’s website at
                                      http://www.nysb.uscourts.gov and the website of the Debtors’ proposed
                                      notice and claims agent, Kurtzman Carson Consultants LLC, at
                                      http://www.kccllc.net/windstream.      Further information may be
                                      obtained via email at WindstreamInfo@kccllc.com, or by calling toll
                                      free at 877-759-8815, or internationally at 424-236-7262.




1     The last four digits of Debtor Windstream Holdings, Inc.’s tax identification number are 7717. Due to the large
      number of Debtors in these chapter 11 cases, for which joint administration has been granted, a complete list of
      the debtor entities and the last four digits of their federal tax identification numbers is not provided herein. A
      complete list of such information may be obtained on the website of the Debtors’ proposed claims and noticing
      agent at http://www.kccllc.net/windstream. The location of the Debtors’ service address for purposes of these
      chapter 11 cases is: 4001 North Rodney Parham Road, Little Rock, Arkansas 72212.
19-22312-rdd    Doc 317     Filed 04/12/19 Entered 04/12/19 20:31:23           Main Document
                                          Pg 2 of 18


I.    STATUS CONFERENCE

      1.       Case status conference.

II.   CONTESTED MATTERS GOING FORWARD

      2.       DIP Motion. Debtors’ Amended Motion for Entry of Interim and Final Orders
               (I) Authorizing the Debtors to Obtain Senior Secured Priming Superpriority
               Postpetition Financing, (II) Granting Liens and Superpriority Administrative
               Expense Claims, (III) Authorizing Use of Cash Collateral, (IV) Granting Adequate
               Protection, (V) Scheduling a Final Hearing, and (VI) Granting Related Relief
               [Docket No. 42].

                      Objection Deadline: April 1, 2019, at 4:00 p.m. (prevailing Eastern Time).

                      Responses Received:

                      A.     The Texas Taxing Jurisdictions Objection to Debtors’ Motion for
                             Entry of Interim and Final Orders Pursuant to 11 U.S.C. §§ 105, 361,
                             362, 363, 364, 503, and 507 (I) Authorizing the Debtors to Obtain
                             Senior Secured Superpriority Postpetition Financing, (II) Granting
                             Liens and Superpriority Administrative Expense Claims,
                             (III) Authorizing Use of Cash Collateral, (IV) Granting Adequate
                             Protection, (V) Modifying the Automatic Stay, (VI) Scheduling a
                             Final Hearing, and (VII) Granting Related Relief [Docket No. 86]

                             i       Withdrawal of the Texas Taxing Jurisdictions Objection
                                     [Docket No. 110]

                      B.     The Texas Taxing Jurisdictions Objection to Debtors’ Amended
                             Motion for Entry of Interim and Final Orders Pursuant to 11 U.S.C.
                             §§ 105, 361, 362, 363, 364, 503, and 507 (I) Authorizing the Debtors
                             to Obtain Senior Secured Superpriority Postpetition Financing,
                             (II) Granting Liens and Superpriority Administrative Expense
                             Claims, (III) Authorizing Use of Cash Collateral, (IV) Granting
                             Adequate Protection, (V) Modifying the Automatic Stay,
                             (VI) Scheduling a Final Hearing, and (VII) Granting Related Relief
                             [Docket No. 111]

                             i       Withdrawal of the Texas Taxing Jurisdictions Objection
                                     [Docket No. 234]

                      C.     Limited Objection of NW 230 Congress Street Property Owner LLC
                             to Debtors’ Amended Motion for Entry of Interim and Final Orders
                             Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, 503, and 507
                             (I) Authorizing the Debtors to Obtain Senior Secured Superpriority
                             Postpetition Financing, (II) Granting Liens and Superpriority
                             Administrative Expense Claims, (III) Authorizing Use of Cash
                             Collateral, (IV) Granting Adequate Protection, (V) Modifying the
                             Automatic Stay, (VI) Scheduling a Final Hearing, and
                             (VII) Granting Related Relief [Docket No. 199]



                                               2
19-22312-rdd   Doc 317   Filed 04/12/19 Entered 04/12/19 20:31:23           Main Document
                                       Pg 3 of 18


                   D.     Limited Objection of Element Fleet Corporation to Debtors’
                          Amended Motion for Entry of Interim and Final Orders Pursuant to
                          11 U.S.C. §§ 105, 361, 362, 363, 364, 503, and 507 (I) Authorizing
                          the Debtors to Obtain Senior Secured Superpriority Postpetition
                          Financing, (II) Granting Liens and Superpriority Administrative
                          Expense Claims, (III) Authorizing Use of Cash Collateral,
                          (IV) Granting Adequate Protection, (V) Modifying the Automatic
                          Stay, (VI) Scheduling a Final Hearing, and (VII) Granting Related
                          Relief [Docket No. 205]

                   E.     Reservation of Rights of the Ad Hoc Group of Midwest Noteholders
                          to Debtors’ Amended Motion for Entry of Interim and Final Orders
                          Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, 503, and 507
                          (I) Authorizing the Debtors to Obtain Senior Secured Superpriority
                          Postpetition Financing, (II) Granting Liens and Superpriority
                          Administrative Expense Claims, (III) Authorizing Use of Cash
                          Collateral, (IV) Granting Adequate Protection, (V) Modifying the
                          Automatic Stay, (VI) Scheduling a Final Hearing, and
                          (VII) Granting Related Relief [Docket No. 208]

                   F.     Limited Objection of POTA JV, LLC to Debtors’ Amended Motion
                          for Entry of Interim and Final Orders Pursuant 11 U.S.C. §§ 105,
                          361, 362, 363, 364, 503 and 507 (I) Authorizing the Debtors to
                          Obtain Senior Secured Superpriority Postpetition Financing,
                          (II) Granting Liens and Superpriority Administrative Expense
                          Claims, (III) Authorizing Use of Cash Collateral, (IV) Granting
                          Adequate Protection, (V) Modifying the Automatic Stay,
                          (VI) Scheduling A Final Hearing, and (VII) Granting Related Relief
                          [Docket No. 209]

                   G.     Limited Objection of Santander Bank, N.A. to Debtors’ Amended
                          Motion for Entry of Interim and Final Orders Pursuant to 11 U.S.C.
                          §§ 105, 361, 362, 363, 364, 503, and 507 (I) Authorizing the Debtors
                          to Obtain Senior Secured Superpriority Postpetition Financing,
                          (II) Granting Liens and Superpriority Administrative Expense
                          Claims, (III) Authorizing Use of Cash Collateral, (IV) Granting
                          Adequate Protection, (V) Modifying the Automatic Stay,
                          (VI) Scheduling a Final Hearing, and (VII) Granting Related Relief
                          [Docket No. 211]

                   H.     Objection of SunTrust Equipment Finance & Leasing Corp.’s to
                          Debtors’ Amended Motion for Entry of Interim and Final Orders
                          Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, 503, and 507
                          (I) Authorizing the Debtors to Obtain Senior Secured Superpriority
                          Postpetition Financing, (II) Granting Liens and Superpriority
                          Administrative Expense Claims, (III) Authorizing Use of Cash
                          Collateral, (IV) Granting Adequate Protection, (V) Modifying the
                          Automatic Stay, (VI) Scheduling a Final Hearing, and
                          (VII) Granting Related Relief [Docket No. 220]

                   I.     Limited Objection of Altec Capital Services, LLC to Debtors’
                          Amended Motion for Entry of Interim and Final Orders Pursuant to
                          11 U.S.C. §§ 105, 361, 362, 363, 364, 503, and 507 (I) Authorizing
                          the Debtors to Obtain Senior Secured Superpriority Postpetition


                                            3
19-22312-rdd   Doc 317   Filed 04/12/19 Entered 04/12/19 20:31:23          Main Document
                                       Pg 4 of 18


                          Financing, (II) Granting Liens and Superpriority Administrative
                          Expense Claims, (III) Authorizing Use of Cash Collateral,
                          (IV) Granting Adequate Protection, (V) Modifying the Automatic
                          Stay, (VI) Scheduling a Final Hearing, and (VII) Granting Related
                          Relief [Docket No. 227]

                   J.     Limited Objection of U.S. Bank National Association Solely in Its
                          Capacity as Unsecured Notes Trustee, to Debtors’ Amended Motion
                          for Entry of Interim and Final Orders Pursuant to 11 U.S.C. §§ 105,
                          361, 362, 363, 364, 503, and 507 (I) Authorizing the Debtors to
                          Obtain Senior Secured Superpriority Postpetition Financing,
                          (II) Granting Liens and Superpriority Administrative Expense
                          Claims, (III) Authorizing Use of Cash Collateral, (IV) Granting
                          Adequate Protection, (V) Modifying the Automatic Stay,
                          (VI) Scheduling a Final Hearing, and (VII) Granting Related Relief
                          [Docket No. 242]

                   K.     Limited Objection of Mitsubishi UFJ Lease & Finance (U.S.A.) to
                          Debtors’ Amended Motion for Entry of Interim and Final Orders
                          Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, 503, and 507
                          (I) Authorizing the Debtors to Obtain Senior Secured Superpriority
                          Postpetition Financing, (II) Granting Liens and Superpriority
                          Administrative Expense Claims, (III) Authorizing Use of Cash
                          Collateral, (IV) Granting Adequate Protection, (V) Modifying the
                          Automatic Stay, (VI) Scheduling a Final Hearing, and
                          (VII) Granting Related Relief [Docket No. 255]

                   L.     The Debtors have received informal responses from certain parties
                          in interest and the creditors’ committee, which responses have been
                          addressed by modifications to the proposed form of order filed
                          contemporaneously herewith.

                   Related Documents:

                   A.     Interim Order (A) Authorizing the Debtors to Obtain Postpetition
                          Financing, (B) Authorizing the Debtors to Use Cash Collateral,
                          (C) Granting Liens and Providing Superpriority Administrative
                          Expense Status, (D) Granting Adequate Protection to the Prepetition
                          Secured Parties, (E) Modifying the Automatic Stay, (F) Scheduling
                          a Final Hearing, and (G) Granting Related Relief [Docket No. 75]

                   B.     Notice of Filing of Superpriority Secured Debtor-in-Possession
                          Credit Agreement [Docket No. 152]

                   C.     Notice of Filing of Budget [Docket No. 253]

                   D.     Statement of the Official Committee of Unsecured Creditors
                          Regarding the Debtors’ Amended Motion for Entry of Interim and
                          Final Orders Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, 503,
                          and 507 (I) Authorizing the Debtors to Obtain Senior Secured
                          Priming Superpriority Postpetition Financing, (II) Granting Liens
                          and Superpriority Administrative Expense Claims, (III) Authorizing
                          Use of Cash Collateral, (IV) Granting Adequate Protection,



                                           4
19-22312-rdd    Doc 317     Filed 04/12/19 Entered 04/12/19 20:31:23           Main Document
                                          Pg 5 of 18


                             (V) Modifying the Automatic Stay, (VI) Scheduling a Final
                             Hearing, and (VII) Granting Related Relief [Docket No. 301]

                      E.     Reply of JPMorgan Chase Bank, N.A., as Administrative Agent, in
                             Support of the Debtors' Amended Motion for Entry of Interim and
                             Final Orders Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 503, and
                             507 (I) Authorizing the Debtors to Obtain Senior Secured
                             Superpriority Postpetition Financing, (II) Granting Liens and
                             Superpriority Administrative Expense Claims, (III) Authorizing Use
                             of Cash Collateral, (IV) Granting Adequate Protection,
                             (V) Modifying the Automatic Stay, (VI) Scheduling a Final
                             Hearing, and (VII) Granting Related Relief [Docket No. 306]

                      F.     Debtors’ Reply in Support of the Debtors’ Motion for Entry of
                             Interim and Final Orders (I) Authorizing the Debtors to Obtain
                             Senior Secured Priming Superpriority Postpetition Financing,
                             (II) Granting Liens and Superpriority Administrative Expense
                             Claims, (III) Authorizing Use of Cash Collateral, (IV) Granting
                             Adequate Protection, (V) Scheduling a Final Hearing, and
                             (VI) Granting Related Relief [Docket No. 312]

                      G.     Notice of Filing of Revised Proposed Final Order (A) Authorizing
                             the Debtors to Obtain Postpetition Financing, (B) Authorizing the
                             Debtors to Use Cash Collateral, (C) Granting Liens and Providing
                             Superpriority Administrative Expense Status, (D) Granting
                             Adequate Protection to the Prepetition Secured Parties,
                             (E) Modifying the Automatic Stay, (F) Scheduling a Final Hearing,
                             and (G) Granting Related Relief [Docket No. 313]

                      H.     Reservation of Rights and Joinder of Citibank, N.A. Solely in Its
                             Capacity as Dip Agent to Debtors’ Reply in Support of the Debtors’
                             Motion for Entry of Interim and Final Orders Pursuant to 11 U.S.C.
                             §§ 105, 361, 362, 363, 364, 503, and 507 (I) Authorizing the Debtors
                             to Obtain Senior Secured Priming Superpriority Postpetition
                             Financing, (II) Granting Liens and Superpriority Administrative
                             Expense Claims, (III) Authorizing Use of Cash Collateral,
                             (IV) Granting Adequate Protection, (V) Modifying the Automatic
                             Stay, (VI) Scheduling a Final Hearing, and (VII) Granting Related
                             Relief [Docket No. 316]

                     Status: This matter is going forward on a contested basis as to the objection
                     of U.S. Bank National Association only.

      3.       Vendor Motion. Debtors’ Motion for Entry of Interim and Final Orders
               Authorizing the Debtors to Pay Certain Prepetition Claims of (I) Critical Vendors,
               (II) Lien Claimants, and (III) Section 503(b)(9) Claimants in the Ordinary Course
               of Business on a Postpetition Basis [Docket No. 16].

                      Objection Deadline: April 9, 2019, at 4:00 p.m. (prevailing Eastern Time).




                                               5
19-22312-rdd    Doc 317     Filed 04/12/19 Entered 04/12/19 20:31:23               Main Document
                                          Pg 6 of 18


                      Responses Received:

                      A.     Objection of GLM DFW, Inc. To Debtors’ Motion for Authority to
                             Pay Critical Vendors and Lien Claimants [Docket No. 204]

                      B.     The Debtors have received informal responses from certain parties
                             in interest and the creditors’ committee, which responses have been
                             addressed by modifications to the proposed form of order filed
                             contemporaneously herewith.

                      Related Documents:

                      A.     Interim Order Authorizing the Debtors to Pay Certain Prepetition
                             Claims of (I) Critical Vendors, (II) Lien Claimants, and (III) Section
                             503(b)(9) Claimants in the Ordinary Course of Business on a
                             Postpetition Basis [Docket No. 61]

                      B.     Debtors' Reply in Support of Debtors' Motion for Entry of Interim
                             and Final Orders Authorizing the Debtors to Pay Certain Prepetition
                             Claims of (I) Critical Vendors, (II) Lien Claimants, and (III) Section
                             503(b)(9) Claimants in the Ordinary Course of Business on a
                             Postpetition Basis [Docket No. 291]

                      C.     Notice of Filing of Revised Proposed Final Order Authorizing the
                             Debtors to Pay Certain Prepetition Claims of (I) Critical Vendors,
                             (II) Lien Claimants, and (III) Section 503(b)(9) Claimants in the
                             Ordinary Course of Business on a Postpetition Basis
                             [Docket No. 295]

                      Status: This matter is going forward on a contested basis.

III.   UNCONTESTED MATTERS GOING FORWARD

       4.      Wages Motion. Debtors’ Motion for Entry of Interim and Final Orders Authorizing
               the Debtors to (I) Pay Prepetition Employee Wages, Salaries, Other Compensation,
               and Reimbursable Employee Expenses and (II) Continue Employee Benefits
               Programs [Docket No. 18].

                      Objection Deadline: April 9, 2019, at 4:00 p.m. (prevailing Eastern Time).

                      Responses Received:

                      A.     The Debtors have received informal responses from certain parties
                             in interest and the creditors’ committee, which responses have been
                             addressed by modifications to the proposed form of order filed
                             contemporaneously herewith.

                      Related Documents:

                      A.     Interim Order Authorizing the Debtors to (I) Pay Prepetition
                             Employee Wages, Salaries, Other Compensation, and Reimbursable



                                               6
19-22312-rdd    Doc 317    Filed 04/12/19 Entered 04/12/19 20:31:23           Main Document
                                         Pg 7 of 18


                            Employee Expenses and (II) Continue Employee Benefits Programs
                            [Docket No. 60]

                     B.     Notice of Filing of Supplement to Debtors’ Motion for Entry of
                            Interim and Final Orders Authorizing the Debtors to (I) Pay
                            Prepetition Employee Wages, Salaries, Other Compensation, and
                            Reimbursable Employee Expenses and (II) Continue Employee
                            Benefits Programs [Docket No. 189]

                     C.     Notice of Filing of Revised Proposed Final Order Authorizing the
                            Debtors to (I) Pay Prepetition Employee Wages, Salaries, Other
                            Compensation, and Reimbursable Employee Expenses and
                            (II) Continue Employee Benefits Programs [Docket No. 310]

                     Status: This matter is going forward on an uncontested basis

      5.       Customer Programs Motion. Debtors’ Motion for Entry of Interim and Final
               Orders Authorizing the Debtors to Maintain and Administer Their Existing
               Customer Programs and Honor Certain Prepetition Obligations Related Thereto
               [Docket No. 3].

                     Objection Deadline: April 9, 2019, at 4:00 p.m. (prevailing Eastern Time).

                     Responses Received:

                     A.     The Debtors have received informal responses from certain parties
                            in interest and the creditors’ committee, which responses have been
                            addressed by modifications to the proposed form of order filed
                            contemporaneously herewith.

                     Related Documents:

                     A.     Interim Order Authorizing the Debtors to Maintain and Administer
                            Their Existing Customer Programs and Honor Certain Prepetition
                            Obligations Related Thereto [Docket No. 62]

                     B.     Notice of Filing of Revised Proposed Final Order Authorizing the
                            Debtors to Maintain and Administer Customer Programs and Honor
                            Certain Prepetition Obligations Related Thereto [Docket No. 294]

                     Status: This matter is going forward on an uncontested basis.

      6.       Cash Management Motion. Debtors’ Motion for Entry of Interim and Final Orders
               Authorizing the Debtors to Continue (I) to Operate Their Cash Management
               System, Honor Certain Prepetition Obligations Related Thereto, and Maintain
               Existing Business Forms and (II) Their Intercompany Transactions
               [Docket No. 13].

                     Objection Deadline: April 9, 2019, at 4:00 p.m. (prevailing Eastern Time).




                                              7
19-22312-rdd    Doc 317     Filed 04/12/19 Entered 04/12/19 20:31:23           Main Document
                                          Pg 8 of 18


                      Responses Received:

                      A.     Limited Objection of U.S. Bank National Association, Solely in Its
                             Capacity as Unsecured Notes Indenture Trustee, to Debtors’ Motion
                             for Entry of Interim and Final Orders Authorizing the Debtors to
                             Continue (I) to Operate Their Cash Management System, Honor
                             Certain Prepetition Obligations Related Thereto, and Maintain
                             Existing Business Forms and (II) Their Intercompany Transactions
                             [Docket No. 272]

                      B.     The Debtors have received informal responses from certain parties
                             in interest and the creditors’ committee, which responses have been
                             addressed by modifications to the proposed form of order filed
                             contemporaneously herewith.

                      Related Documents:

                      A.     Interim Order Authorizing the Debtors to Continue (I) to Operate
                             Their Cash Management System, Honor Certain Prepetition
                             Obligations Related Thereto, and Maintain Existing Business Forms
                             and (II) Their Intercompany Transactions [Docket No. 58]

                      B.     Notice of Filing of Revised Proposed Final Order Authorizing the
                             Debtors to Continue (I) to Operate Their Cash Management System,
                             Honor Certain Prepetition Obligations Related Thereto, and
                             Maintain Existing Business Forms and (II) Their Intercompany
                             Transactions [Docket No. 296]

                      Status: This matter is going forward on an uncontested basis.

      7.       Insurance Motion. Debtors’ Motion for Entry of Interim and Final Orders
               Authorizing the Debtors to (I) Pay Their Obligations Under Prepetition Insurance
               Policies, (II) Continue to Pay Certain Brokerage Fees, (III) Renew, Supplement,
               Modify, or Purchase Insurance Coverage, and (IV) Enter Into New Financing
               Agreements in the Ordinary Course of Business [Docket No. 9].

                      Objection Deadline: April 9, 2019, at 4:00 p.m. (prevailing Eastern Time).

                      Responses Received:

                      A.     The Debtors have received informal responses from certain parties
                             in interest and the creditors’ committee, which responses have been
                             addressed by modifications to the proposed form of order filed
                             contemporaneously herewith.

                      Related Documents:

                      A.     Interim Order Authorizing the Debtors to (I) Pay Their Obligations
                             Under Prepetition Insurance Policies, (II) Renew, Supplement,
                             Modify, or Purchase Insurance Coverage, and (III) Enter into New
                             Financing Agreements in the Ordinary Course of Business
                             [Docket No. 64]


                                               8
19-22312-rdd    Doc 317     Filed 04/12/19 Entered 04/12/19 20:31:23           Main Document
                                          Pg 9 of 18


                      B.     Notice of Filing of Revised Proposed Final Order Authorizing the
                             Debtors to (I) Pay their Obligations Under Prepetition Insurance
                             Policies, (II) Continue to Pay Certain Brokerage Fees, (III) Renew,
                             Supplement, Modify, or Purchase Insurance Coverage, and
                             (IV) Enter into New Financing Agreements in the Ordinary Course
                             of Business [Docket No. 305]

                      Status: This matter is going forward on an uncontested basis.

      8.       Surety Bonds Motion. Debtors’ Motion for Entry of Interim and Final Orders
               Authorizing the Debtors to Continue and Renew their Surety Bond Program
               [Docket No. 6].

                      Objection Deadline: April 9, 2019, at 4:00 p.m. (prevailing Eastern Time).

                      Responses Received:

                      A.     The Debtors have received informal responses from certain parties
                             in interest and the creditors’ committee, which responses have been
                             addressed by modifications to the proposed form of order filed
                             contemporaneously herewith.

                      Related Documents:

                      A.     Interim Order Authorizing the Debtors to Continue and Renew their
                             Surety Bond Program [Docket No. 65]

                      B.     Notice of Filing of Revised Proposed Final Order Authorizing the
                             Debtors to Continue and Renew their Surety Bond Program
                             [Docket No. 307]

                      Status: This matter is going forward on an uncontested basis.

      9.       Utilities Motion. Debtors' Motion for Entry of an Order (I) Prohibiting Utility
               Providers from Altering, Refusing, or Discontinuing Utility Services,
               (II) Determining Adequate Assurance of Payment for Future Utility Services, and
               (III) Establishing Procedures for Determining Adequate Assurance of Payment
               [Docket No. 7].

                      Objection Deadline: April 9, 2019, at 4:00 p.m. (prevailing Eastern Time).

                      Responses Received:

                      A.     Objection of Certain Utility Companies to Debtors Motion for Entry
                             of an Order (I) Prohibiting Utility Providers from Altering,
                             Refusing, or Discontinuing Utility Services, (II) Determining
                             Adequate Assurance of Payment for Future Utility Services, and
                             (III) Establishing Procedures for Determining Adequate Assurance
                             of Payment [Docket No. 228]




                                               9
19-22312-rdd   Doc 317   Filed 04/12/19 Entered 04/12/19 20:31:23          Main Document
                                      Pg 10 of 18


                          i      Notice of Withdrawal of Objection [Docket No. 292]

                   B.     Objection of Entergy Companies to Debtors' Motion for Entry of an
                          Order (I) Prohibiting Utility Providers from Altering, Refusing, or
                          Discontinuing Utility Services, (II) Determining Adequate
                          Assurance of Payment for Future Utility Services, and
                          (III) Establishing Procedures for Determining Adequate Assurance
                          of Payment [Docket No. 241]

                          i      Notice of Withdrawal of Objection [Docket No. 293]

                   C.     Joinder of Public Service Electric and Gas Company to the
                          Objection of Certain Utility Companies to Debtors Motion for Entry
                          of an Order (I) Prohibiting Utility Providers from Altering,
                          Refusing, or Discontinuing Utility Services, (II) Determining
                          Adequate Assurance of Payment for Future Utility Services, and
                          (III) Establishing Procedures for Determining Adequate Assurance
                          of Payment [Docket No. 244]

                          i      Notice of Withdrawal of Objection [Docket No. 292]

                   D.     Objection of Georgia Power Company to Debtors' Motion for Entry
                          of an Order (I) Prohibiting Utility Providers from Altering,
                          Refusing, or Discontinuing Utility Services, (II) Determining
                          Adequate Assurance of Payment for Future Utility Services, and
                          (III) Establishing Procedures for Determining Adequate Assurance
                          of Payment [Docket No. 258]

                   E.     Objection of U.S. TelePacific Corp. to Debtors' Motion for Entry of
                          an Order (I) Prohibiting Utility Providers from Altering, Refusing,
                          or Discontinuing Utility Services, (II) Determining Adequate
                          Assurance of Payment for Future Utility Services, and
                          (III) Establishing Procedures for Determining Adequate Assurance
                          of Payment [Docket No. 270]

                   Related Documents:

                   A.     Notice of Presentment of Order, Pending a Hearing, (I) Prohibiting
                          Utility Providers from Altering, Refusing, or Discontinuing Utility
                          Services, (II) Determining Adequate Assurance of Payment for the
                          Future Utility Services, and (III) Establishing Procedures for
                          Determining Adequate Assurance [Docket No. 131]

                   B.     Certification of No Objection Under 28 U.S.C. § 1746 Regarding
                          Notice of Presentment of Order, Pending a Hearing, (I) Prohibiting
                          Utility Providers from Altering, Refusing, or Discontinuing Utility
                          Services, (II) Determining Adequate Assurance of Payment for the
                          Future Utility Services, and (III) Establishing Procedures for
                          Determining Adequate Assurance [Docket No. 174]

                   C.     Order, Pending a Hearing, (I) Prohibiting Utility Providers from
                          Altering, Refusing, or Discontinuing Utility Services,
                          (II) Determining Adequate Assurance of Payment for the Future



                                           10
19-22312-rdd    Doc 317     Filed 04/12/19 Entered 04/12/19 20:31:23           Main Document
                                         Pg 11 of 18


                             Utility Services, and (III) Establishing Procedures for Determining
                             Adequate Assurance [Docket No. 196]

                      Status: This matter is going forward on an uncontested basis.

      10.      Taxes Motion. Debtors’ Motion for Entry of Interim and Final Orders Authorizing
               the Payment of Certain Prepetition Taxes and Fees [Docket No. 11].

                      Objection Deadline: April 9, 2019, at 4:00 p.m. (prevailing Eastern Time).

                      Responses Received:

                      A.     The Debtors have received informal responses from certain parties
                             in interest and the creditors’ committee, which responses have been
                             addressed by modifications to the proposed form of order filed
                             contemporaneously herewith.

                      Related Documents:

                      A.     Interim Order Authorizing the Payment of Certain Prepetition Taxes
                             and Fees [Docket No. 63]

                      B.     Notice of Filing of Revised Proposed Final Order Authorizing the
                             Payment of Certain Prepetition Taxes and Fees [Docket No., 309]

                      Status: This matter is going forward on an uncontested basis.

      11.      NOL Motion. Debtors’ Motion for Entry of Interim and Final Orders Approving
               Notification and Hearing Procedures for Certain Transfers of and Declarations of
               Worthlessness with Respect to Common Stock [Docket No. 5].

                      Objection Deadline: April 9, 2019, at 4:00 p.m. (prevailing Eastern Time).

                      Responses Received:

                      A.     The Debtors have received informal responses from certain parties
                             in interest and the creditors’ committee, which responses have been
                             addressed by modifications to the proposed form of order filed
                             contemporaneously herewith.

                      Related Documents:

                      A.     Interim Order Approving Notification and Hearing Procedures for
                             Certain Transfers of and Declarations of Worthlessness With
                             Respect to Common Stock [Docket No. 55]

                      B.     Notice of Filing of Revised Proposed Final Order Approving
                             Notification and Hearing Procedures for Certain Transfers of and
                             Declarations of Worthlessness with Respect to Common Stock
                             [Docket No.308]




                                               11
19-22312-rdd    Doc 317    Filed 04/12/19 Entered 04/12/19 20:31:23           Main Document
                                        Pg 12 of 18


                     Status: This matter is going forward on an uncontested basis.

      12.      Case Management Motion. Debtors’ Motion for Entry of Interim and Final Orders
               Establishing Certain Notice, Case Management, and Administrative Procedures
               [Docket No. 23].

                     Objection Deadline: April 9, 2019, at 4:00 p.m. (prevailing Eastern Time).

                     Responses Received: None.

                     Related Documents:

                     A.     Interim Order Establishing Certain Notice, Case Management, and
                            Administrative Procedures [Docket No. 57]

                     B.     Notice of Filing of Revised Proposed Final Order Establishing
                            Certain Notice, Case Management, and Administrative Procedures
                            [Docket No. 304]

                     Status: This matter is going forward on an uncontested basis.

      13.      Second Schedules/SOFA Extension Motion. Debtors’ Motion Granting a Second
               Extension of Time to File Schedules and Statements of Financial Affairs
               [Docket No. 181].

                     Objection Deadline: April 9, 2019, at 4:00 p.m. (prevailing Eastern Time).

                     Responses Received: None.

                     Related Documents:

                     A.     Debtors’ Motion for Entry of an Order (I) Extending Time to File
                            Schedules of Assets and Liabilities, Schedules of Current Income
                            and Expenditures, Schedules of Executory Contracts and Unexpired
                            Leases, Statements of Financial Affairs, and Rule 2015.3 Financial
                            Reports, and (II) Waiving Requirements to File Lists of Equity
                            Holders [Docket No. 2]

                     B.     Order (I) Extending Time to File Schedules of Assets and
                            Liabilities, Schedules of Current Income and Expenditures,
                            Schedules of Executory Contracts and Unexpired Leases,
                            Statements of Financial Affairs, and Rule 2015.3 Financial Reports,
                            and (II) Waiving Requirements to File Lists of Equity Holders
                            [Docket No. 54]

                     Status: This matter is going forward on an uncontested basis.

      14.      MDL Lift Stay Motion. Debtors’ Motion for Order Modifying the Automatic Stay
               to Permit the Debtors to Prosecute Certain Pending Multi-District Litigation
               [Docket No. 185].



                                              12
19-22312-rdd    Doc 317     Filed 04/12/19 Entered 04/12/19 20:31:23           Main Document
                                         Pg 13 of 18


                      Objection Deadline: April 9, 2019, at 4:00 p.m. (prevailing Eastern Time).

                      Responses Received:

                      A.     The Debtors have received informal responses from certain parties
                             in interest and the creditors’ committee, which responses have been
                             addressed by modifications to the proposed form of order filed
                             contemporaneously herewith.

                      Related Documents:

                      A.     Notice of Filing of Revised Proposed Order Modifying the
                             Automatic Stay to Permit the Debtors to Prosecute Certain Pending
                             Multi-District Litigation [Docket No. 298]

                      Status: This matter is going forward on an uncontested basis.

      15.      First Omnibus Lease Rejection Motion. Debtors’ First Omnibus Motion to Reject
               Certain Unexpired Leases Effective Nunc Pro Tunc to the Petition Date
               [Docket No. 188].

                      Objection Deadline: April 9, 2019, at 4:00 p.m. (prevailing Eastern Time).

                      Responses Received:

                      A.     Limited Objection to Debtors’ First Omnibus Motion to Reject
                             Certain Unexpired Leases Effective Nunc Pro Tunc to the Petition
                             Date [Docket No. 257]

                      B.     Limited Objection of Columbia Office Properties, LLC to Debtors’
                             First Omnibus Motion to Reject Certain Unexpired Leases Effective
                             Nunc Pro Tunc to the Petition Date [Docket No. 264]

                      C.     Objection to Debtors’ First Omnibus Motion to Reject Certain
                             Unexpired Leases Effective Nunc Pro Tunc to the Petition Date and
                             Reservation of Rights [Docket No. 273]

                      Related Documents: None.

                      Status: While such resolutions are not yet final, the Debtors anticipate
                      finalizing resolutions to all outstanding objections prior to the hearing.
                      Accordingly, the Debtors anticipate that this matter will go forward on an
                      uncontested basis.

      16.      Assumption and Rejection Procedures Motion. Debtors’ Motion for Procedures
               to Reject or Assume Executory Contracts and Unexpired Leases [Docket No. 186].

                      Objection Deadline: April 9, 2019, at 4:00 p.m. (prevailing Eastern Time).




                                               13
19-22312-rdd    Doc 317    Filed 04/12/19 Entered 04/12/19 20:31:23           Main Document
                                        Pg 14 of 18


                     Responses Received:

                     A.     Limited Objection of NW 230 Congress Street Property Owner LLC
                            to Debtors’ Motion for Procedures to Reject or Assume Executory
                            Contracts and Unexpired Leases [Docket No. 261]

                     B.     The Debtors have received informal responses from certain parties
                            in interest and the creditors’ committee, which responses have been
                            addressed by modifications to the proposed form of order filed
                            contemporaneously herewith.

                     Related Documents:

                     A.     Notice of Filing of Revised Proposed Order Approving Procedures
                            to Reject or Assume Executory Contracts and Unexpired Leases
                            [Docket No. 314]

                     Status: This matter is going forward on an uncontested basis.

      17.      De Minimis Asset Sales Motion. Debtors’ Motion to Approve Procedures for De
               Minimis Asset Transactions [Docket No. 184].

                     Objection Deadline: April 9, 2019, at 4:00 p.m. (prevailing Eastern Time).

                     Responses Received:

                     A.     Limited Objection of Element Fleet Corporation to Debtors’ Motion
                            to Approve Procedures for De Minimis Asset Transactions
                            [Docket No. 260]

                     B.     Limited Objection to Debtors’ Motion to Approve Procedures for
                            De Minimis Asset Transactions [Docket No. 266]

                     C.     The Debtors have received informal responses from certain parties
                            in interest and the creditors’ committee, which responses have been
                            addressed by modifications to the proposed form of order filed
                            contemporaneously herewith.

                     Related Documents:

                     A.     Notice of Filing of Revised Proposed Order Approving Procedures
                            for De Minimis Asset Transactions [Docket No. 315]

                     Status: This matter is going forward on an uncontested basis.

      18.      De Minimis Claims Procedures Motion. Debtors’ Motion for Procedures for the
               Compromise and Settlement of De Minimis Claims [Docket No. 183].

                     Objection Deadline: April 9, 2019, at 4:00 p.m. (prevailing Eastern Time).




                                              14
19-22312-rdd    Doc 317     Filed 04/12/19 Entered 04/12/19 20:31:23           Main Document
                                         Pg 15 of 18


                      Responses Received:

                      A.     The Debtors have received informal responses from certain parties
                             in interest and the creditors’ committee, which responses have been
                             addressed by modifications to the proposed form of order filed
                             contemporaneously herewith.

                      Related Documents:

                      A.     Notice of Filing of Revised Proposed Order Approving Procedures
                             for the Compromise and Settlement of De Minimis Claims
                             [Docket No. 299]

                      Status: This matter is going forward on an uncontested basis.

      19.      Interim Compensation Procedures Motion. Debtors’ Motion Establishing
               Procedures for Interim Compensation and Reimbursement of Expenses for
               Retained Professionals [Docket No. 182].

                      Objection Deadline: April 9, 2019, at 4:00 p.m. (prevailing Eastern Time).

                      Responses Received: None.

                      Related Documents: None.

                      Status: This matter is going forward on an uncontested basis.

      20.      Kirkland & Ellis LLP Retention Application. Debtors’ Application Authorizing
               the Retention and Employment of Kirkland & Ellis LLP and Kirkland & Ellis
               International LLP as Attorneys for the Debtors and Debtors in Possession Effective
               Nunc Pro Tunc to the Petition Date [Docket No. 195].

                      Objection Deadline: April 9, 2019, at 4:00 p.m. (prevailing Eastern Time).

                      Responses Received: None.

                      Related Documents: None.

                      Status: This matter is going forward on an uncontested basis.

      21.      Katten Retention Application. Debtors’ Application for Entry of an Order
               Authorizing the Retention and Employment of Katten Muchin Rosenman LLP as
               Conflicts Counsel for the Debtors and Debtors in Possession Effective Nunc Pro
               Tunc to the Petition Date [Docket No. 194].

                      Objection Deadline: April 9, 2019, at 4:00 p.m. (prevailing Eastern Time).

                      Responses Received: None.

                      Related Documents: None.


                                               15
19-22312-rdd    Doc 317    Filed 04/12/19 Entered 04/12/19 20:31:23           Main Document
                                        Pg 16 of 18


                     Status: This matter is going forward on an uncontested basis.

      22.      PJT Retention Application. Debtors’ Application for Entry of an Order
               (I) Authorizing the Retention and Employment of PJT Partners LP as Investment
               Bankers Nunc Pro Tunc to the Petition Date and (II) Granting Related Relief
               [Docket No. 193].

                     Objection Deadline: April 9, 2019, at 4:00 p.m. (prevailing Eastern Time).

                     Responses Received:

                     A.     The Debtors have received informal responses from the Office of
                            the United States Trustee, which responses have been addressed by
                            modifications to the proposed form of order filed
                            contemporaneously herewith.

                     Related Documents:

                     A.     Statement of the Official Committee of Unsecured Creditors
                            Regarding the Debtors' Application for Entry of an Order
                            (I) Authorizing the Retention and Employment of PJT Partners LP
                            as Investment Bankers, Nunc Pro Tunc to the Petition Date and
                            (II) Granting Related Relief [Docket No. 302]

                     B.     Notice of Filing of Revised Proposed Order (I) Authorizing the
                            Retention and Employment of PJT Partners LP as Investment
                            Bankers Nunc Pro Tunc to the Petition Date and (II) Granting
                            Related Relief [Docket No. 311]

                     Status: This matter is going forward on an uncontested basis.

      23.      A&M Retention Application. Debtors’ Application Authorizing the Debtors to
               Employ and Retain Alvarez & Marsal North America, LLC as Financial Advisor
               Effective Nunc Pro Tunc to the Petition Date [Docket No. 192].

                     Objection Deadline: April 9, 2019, at 4:00 p.m. (prevailing Eastern Time).

                     Responses Received:

                     A.     The Debtors have received informal responses from the Office of
                            the United States Trustee, which responses have been addressed by
                            modifications to the proposed form of order filed
                            contemporaneously herewith.

                     Related Documents:

                     A.     Notice of Filing of Revised Proposed Order Authorizing the Debtors
                            to Employ and Retain Alvarez & Marsal North America, LLC as
                            Financial Advisor Effective Nunc Pro Tunc to the Petition Date




                                              16
19-22312-rdd    Doc 317     Filed 04/12/19 Entered 04/12/19 20:31:23           Main Document
                                         Pg 17 of 18


                             [Docket No. 300]

                      Status: This matter is going forward on an uncontested basis.

      24.      PwC Retention Application. Debtors’ Application Authorizing and Approving the
               Employment and Retention of PricewaterhouseCoopers LLP as Independent
               Auditor and Accounting Services Provider Effective Nunc Pro Tunc to the Petition
               Date [Docket No. 191].

                      Objection Deadline: April 9, 2019, at 4:00 p.m. (prevailing Eastern Time).

                      Responses Received: None.

                      Related Documents: None.

                      Status: This matter is going forward on an uncontested basis.

      25.      KCC 327(a) Retention Application. Debtors’ Application Authorizing the Debtors
               to Employ and Retain Kurtzman Carson Consultants LLC as Administrative
               Advisor Effective Nunc Pro Tunc to the Petition Date [Docket No. 190].

                      Objection Deadline: April 9, 2019, at 4:00 p.m. (prevailing Eastern Time).

                      Responses Received: None.

                      Related Documents: None.

                      Status: This matter is going forward on an uncontested basis.

      26.      OCP Motion. Debtors’ Motion for the Retention and Compensation of
               Professionals Utilized in the Ordinary Course of Business [Docket No. 187].

                      Objection Deadline: April 9, 2019, at 4:00 p.m. (prevailing Eastern Time).

                      Responses Received:

                      A.     The Debtors have received informal responses from certain parties
                             in interest and the creditors’ committee, which responses have been
                             addressed by modifications to the proposed form of order filed
                             contemporaneously herewith.

                      Related Documents:

                      A.     Notice of Filing of Revised Proposed Order Authorizing the
                             Retention and Compensation of Professionals Utilized in the
                             Ordinary Course of Business [Docket No. 297]

                      Status: This matter is going forward on an uncontested basis.




                                               17
19-22312-rdd   Doc 317   Filed 04/12/19 Entered 04/12/19 20:31:23      Main Document
                                      Pg 18 of 18


Dated: April 12, 2019           /s/ Stephen E. Hessler
New York, New York              Stephen E. Hessler, P.C.
                                Marc Kieselstein, P.C.
                                Cristine Pirro Schwarzman
                                KIRKLAND & ELLIS LLP
                                KIRKLAND & ELLIS INTERNATIONAL LLP
                                601 Lexington Avenue
                                New York, New York 10022
                                Telephone:      (212) 446-4800
                                Facsimile:      (212) 446-4900
                                - and -
                                James H.M. Sprayregen, P.C.
                                Ross M. Kwasteniet, P.C. (admitted pro hac vice)
                                Brad Weiland (admitted pro hac vice)
                                John R. Luze (admitted pro hac vice)
                                KIRKLAND & ELLIS LLP
                                KIRKLAND & ELLIS INTERNATIONAL LLP
                                300 North LaSalle Street
                                Chicago, Illinois 60654
                                Telephone:      (312) 862-2000
                                Facsimile:      (312) 862-2200

                                Proposed Counsel to the Debtors and Debtors in Possession
